Citation Nr: 0734964	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-37 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
asthma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2001 to 
December 2003.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which, in 
pertinent part, granted service connection and assigned an 
initial rating of 30 percent, effective December 31, 2003, 
for the above condition.  

In the November 2004 rating decision, the RO deferred 
consideration of claims for service connection for depression 
and removal of a foreign object.  These issues have not yet 
been adjudicated

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His infered claim for a total 
rating based on individual unemployability is referred to the 
agency of original jurisdiction (AOJ) for initial 
adjudication.

The question of the veteran's entitlement to an 
extraschedular rating for asthma is remanded to the RO via 
the Appeals Management Center.  The veteran will be advised 
if further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to September 7, 2005, the veteran's 
asthma more nearly approximated FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent, and the use of 
daily inhalational or oral bronchodilator therapy and 
inhalational anti-inflammatory medication.  

2.  For the period beginning September 7, 2005, the veteran's 
asthma has required intermittent courses of systemic 
corticosteroids; he has not manifested a FEV-1 less than 40 
percent predicted, a FEV-1/FVC less than 40 percent, more 
than one attack per week with episodes of respiratory 
failure, or required daily use of systemic high dose 
corticosteroids or immuno-suppressive medications.  



CONCLUSIONS OF LAW

1.  For the period prior to September 7, 2005, the criteria 
for a rating in excess of 30 percent for asthma are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.97 Diagnostic Code 6602 (2007).

2.  For the period beginning September 7,2005, the criteria 
for a disability rating of 60 percent, but not higher, for 
asthma are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.97 Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, and additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In a letter issued in January 2004, prior to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

With respect to the fourth element, although the RO did not 
specifically request that the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  This information served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the January 2004 letter.  While he did not 
receive specific information regarding the disability rating 
and effective date elements of his claim until March 2006, as 
noted above, once service connection is granted any defect in 
the notice is considered non-prejudicial.  Hartman, 483 F.3d 
1311 (Fed. Cir. 2007).  Therefore, the veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including medical records from the VA Medical Center (VAMC) 
and private treatment records.   Additionally, the veteran 
has been provided a proper VA examination including a 
pulmonary function test (PFT).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran was granted service connection for restrictive 
airway disease/asthma in a November 2004 rating decision.  A 
30 percent rating was assigned, effective December 31, 2003.  
The veteran contends that a higher initial rating is 
warranted for his asthma.

Private treatment records show that the veteran underwent 
several PFTs in 2003.  In June 2003 he was found to have a 
FEV-1 that was 87 percent of predicted.  Similarly, his FEV-1 
was measured as 85 percent of predicted in September 2003 and 
90 percent predicted in December 2003.  Also in December 
2003, the veteran's private physician stated that the veteran 
had been diagnosed with bronchoreactive airway disease that 
had turned into asthma.  The veteran was frequently short of 
breath and needed medication on a regular basis.  In February 
2004, the same doctor noted that the veteran should be able 
to work with some limitations including avoiding certain 
environmental factors that could worsen his asthma.

In response to his claim for service connection, the veteran 
was provided a VA respiratory examination in September 2004.  
He reported having asthma attacks once a week and was found 
to have a dry, non-productive cough.  He did not have 
incapacitating attacks needing bedrest.  Physical examination 
of his chest was clear and the diagnoses were reactive airway 
disease secondary to acute chemical fume inhalation and 
bronchoreactive airway disease with asthma.  A chest X-ray 
showed no pulmonary consolidation and a PFT indicated FEV-1 
of 89 percent predicted and FEV-1/FVC of 82 percent.

The record also contains two letters, dated December 2004 and 
October 2005, from the veteran's private doctor, D.D.  The 
December 2004 letter stated that the veteran had moderate 
chronic asthma that required treatment with aggressive anti-
inflammatory therapy as well as oral steroids and antibiotics 
to control acute exacerbations.  D.D. also stated that the 
veteran's asthma was problematic and had resulted in 
significant compromises to his daily activities.  In 
addition, D.D.'s December 2004 letter stated that the 
veteran's PFTs did not adequately reflect the severity of his 
pulmonary disease.  Treatment records from September 2005 and 
October 2005 establish that the veteran underwent courses of 
corticosteroids to treat exacerbations.  His asthma was noted 
to cause significant difficulty with significant 
deterioration in performance and a chronic cough.  The 
veteran stated that he was unable to continue working in a 
guitar show due to dust, but was looking forward to attend 
school "hopefully in January."  

Outpatient clinical records from the VAMC dated through March 
2007 show that the veteran reported in August 2006 that he 
had undergone treatment with steroids three times in the past 
year.  At that time, there were no clinical signs of an 
exacerbation of his asthma.  He was consistently found to 
have clear breath sounds, good airway exchange, and no 
wheezing.  

Also of record is an April 2006 letter from the veteran's 
father stating that the veteran had several health problems 
including asthma, shingles, tuberculosis, fungal infections, 
depression, and infections of the ears and sinuses that had 
all incapacitated him and prevented him from working.  The 
veteran's father also noted that the veteran was unable to 
play with his son due to his disabilities.

Analysis

The veteran's asthma is currently rated as 30 percent 
disabling under Diagnostic Code 6602.  Under this Diagnostic 
Code, a 30 percent rating is warranted for FEV-1 of 56 to 70 
percent predicted; FEV-1/FVC of 56 to 70 percent; daily 
inhalational or oral bronchodilator therapy; or inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent predicted; FEV-1/FVC 
of 40 to 55 percent; at least monthly visits to a physician 
for required care of exacerbations; or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
less than 40 percent predicted; FEV-1/FVC less than 40 
percent; more than one attack per week with episodes of 
respiratory failure; or requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2007).

An increased rating of 60 percent is warranted for the period 
beginning September 7, 2005.  Private treatment records 
establish that the veteran underwent several courses of 
corticosteroids beginning in September 2005 for acute 
exacerbations of asthma.  VAMC records also confirm that he 
underwent three courses of corticosteroid treatments from 
2005 to 2006.   In addition, the veteran's private physician, 
D.D., noted that the veteran's asthma was problematic and had 
resulted in significant compromises to his daily activities.  
D.D. had also previously noted that the veteran's PFT results 
did not adequately reflect the severity of the veteran's 
pulmonary disability.  

As the medical evidence establishes that the veteran required 
intermittent courses of systemic corticosteroids to treat his 
asthma, the Board finds that his asthma more nearly 
approximates the criteria associated with a 60 percent 
disability evaluation for the period beginning September 7, 
2005.

The Board finds that an increased disability rating is not 
warranted for the period prior to September 7, 2005, as the 
medical evidence does not show that he had a FEV-1 of 40 to 
55 percent predicted, a FEV-1/FVC of 40 to 55 percent, at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent courses of systemic 
corticosteroids.  

The veteran was provided numerous PFTs between June 2003 and 
September 2004.  His lowest FEV-1 was measured at 85 percent 
predicted in September 2003, and while the veteran's 
physician noted that his PFT results did not adequately 
reflect his disability, the Board notes that there is no 
medical evidence that the veteran experienced acute 
exacerbations of his asthma during this period.  Moreover, 
the currently assigned disability evaluation of 30 percent 
contemplates the use of oral bronchodilator therapy and 
inhalational anti-inflammatory medication, and the medical 
evidence of record shows that the veteran used an inhaler 
several times a day and was treated with anti-inflammatory 
medication.  Therefore, an increased disability rating is not 
warranted for the period prior to September 7, 2005.  

Similarly, a disability rating of 100 percent is not 
warranted for the period beginning September 7, 2005.  In 
this regard, there is no medical evidence that the veteran 
has experienced more than one attack per week with episodes 
of respiratory failure or has required the daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.  While his most recent PFT was conducted in 
September 2004, at that time his FEV-1 was 89 percent 
predicted, and it is clear that his disability has not more 
nearly approximated a FEV-1 less than 40 percent predicted or 
a FEV-1/FVC less than 40 percent for the period beginning 
September 7, 2005.  Therefore, a disability rating of 100 
percent is not warranted for the period beginning September 
7, 2005.

As the medical evidence of record establishes that the 
veteran's asthma more nearly approximates the criteria 
associated with a disability evaluation of 60 percent for the 
period starting September 7, 2005, the claim for higher 
disability rating is granted to that extent. 



ORDER

Entitlement to an increased rating of 60 percent for the 
period beginning September 7, 2005 for asthma is granted.



REMAND

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the question of whether an extraschedular rating 
is appropriate, and if there is enough such evidence, the 
Board must direct that the matter be referred to the 
appropriate first line officials for consideration.  If the 
matter is not referred, the Board must provide adequate 
reasons and bases for its decision to not so refer it. 
Colayong v. West 12 Vet. App. 524, 536 (1999).  

The Court has made it extremely difficult for the Board to 
refer a TDIU claim for consideration without also referring 
an underlying claim for a higher rating for consideration of 
an extraschedular rating.  Cox v. Nicholson, 20 Vet. App. 
563, 572 (2007) (Where the Board acknowledged marked 
interference with employment, but found the impairment to be 
contemplated by the rating schedule, it failed to reconcile 
its decision that the disability picture was not exceptional 
with its referral of a possible TDIU claim to the RO for 
further clarification and action).   

Here there is evidence of marked interference with employment 
due to asthma, and the veteran's private physician has argued 
that pulmonary function tests alone do not provide an 
accurate picture of the extent of the disability.  The 
criteria for referral of the extraschedular question for 
consideration by the appropriate first line officials are 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. 
App. at 227.

Accordingly, this appeal is REMANDED in part, for the 
following:

1.  Refer the veteran's appeal for a 
higher initial rating for asthma to the 
Under Secretary for Benefits or the 
director of Compensation and Pension 
Service for consideration of entitlement 
to an extraschedular rating under 
38 C.F.R. § 3.321(b).

2.  If the appeal is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


